Although I concur with the decision, there is one important additional consideration. We are dealing here with "diagnostic findings" of one doctor reported to and found among the records of another doctor. Under such circumstances, the report is not a business record of the receiving doctor within the purview of R. C. 2317.40. To constitute a business record, R. C. 2317.40 *Page 490 
requires that it be "made in the regular course of business." As to the instant report, it was received but not made in the regular course of the business of Dr. Davis. If it was made in the regular course of business, it was the regular course of Dr. Robinson's business in which the report was made. Thus, the report could possibly constitute a business record of Dr. Robinson, but it was not a business record of Dr. Davis. See the second paragraph of the syllabus of Green v. Cleveland (1948),150 Ohio St. 441.
Obviously, every business receives numerous communications from others which it places and maintains in its files. However, such communications are not ipso facto admissible to prove the truth of that asserted therein under the business records exception to the hearsay rule. The obvious difficulty is that the recipient of a report or communication is ordinarily in no position to testify from first-hand knowledge as to the mode of preparation of the report or communication which is one of the preliminary requirements of R. C. 2317.40.
A report of a doctor is not properly authenticated when the evidence is merely that it was received by another doctor in the regular course of the receiving doctor's business and placed in his files. Such a report is not a record made in the ordinary course of the business of the recipient doctor. *Page 491